Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: whether the rights of defendant under the Fourth, Sixth and Fourteenth Amendments were denied. Defendant argued that his fundamental constitutional rights were violated by the denial of his motion for a mistrial *808after the severance of his codefendant’s case. He also alleged that he was arrested without probable cause. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 28 N Y 2d 545.]